Citation Nr: 0710356	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-35 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The validity of an overpayment of Department of Veterans 
Affairs (VA) death pension benefits in the calculated amount 
of $4,314.00.


REPRESENTATION

Appellant represented by:	Joel G. Bowden, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1968.  The veteran died in November 1988.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by a VA Regional Office 
(RO).  The appellant testified at a Board hearing at the RO 
in June 2004.  The Board previously remanded this case in 
September 2004 and March 2005 for further development.


FINDINGS OF FACT

1.  The appellant failed to submit an improved pension 
eligibility verification report for 1997 so VA death pension 
benefits were discontinued effective January 1, 1997.  

2.  According to the appellant, she remarried in July 1997.

3.  In July 2003, the appellant submitted an improved pension 
eligibility verification report for 1997, which showed her 
income was $7200.00 and, thus, exceeded the limit set by law 
of $5,688.00.

4.  The appellant continued to receive and negotiate VA death 
pension checks until March 1, 1998.  


CONCLUSION OF LAW

An overpayment of VA death pension benefits in the calculated 
amount $4,314.00 was validly created.  38 U.S.C.A. §§ 1521, 
5107 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The President has signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, enhanced the assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
5103 (West 2002)).  Considering the nature of this case, 
which involves a determination as to the validity of the 
debt, the Board holds that the provisions of the VCAA are 
inapplicable to the instant case.  The Board believes this 
conclusion to be consistent with the holding of the United 
States Court of Appeals for Veterans Claims in Barger v. 
Principi, 16 Vet.App. 132 (2002) (holding that the duties 
specified in the are relevant to chapter 51 of title 38 of 
the United States Code and do not apply in cases which are 
governed by chapter 53.

At any rate, after reviewing the claims file the Board finds 
the appellant has been fully advised of the basis for the 
creation of the overpayment.  She has been furnished detailed 
accountings of the monies paid and monies due, and of the 
reasons for the creation of the debt.  No further notice is 
necessary in this case.  In sum, even if VCAA were to apply 
to this case, the Board concludes that there has been 
substantial compliance with all notice and assistance 
requirements.  

Analysis

The appellant is challenging the validity of an overpayment 
of VA death pension benefits in the calculated amount of 
$4,314.00.  See VAOPGCPREC 6-98 (Apr. 24, 1998); 38 C.F.R. § 
1.911(c).  Under the applicable governing legal criteria, the 
maximum rate of death pension is reduced by the amount of the 
countable income of the beneficiary.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.23 (2005).  In determining income 
for purposes of entitlement to pension under the improved 
pension program, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. 
§ 3.271.  Certain expenses, including unreimbursed medical 
expenses, may be deducted from countable annual income during 
the 12-month annualization period in which they were paid.  
38 C.F.R. § 3.272. 

In August 1999, the RO sent the appellant a letter stating 
that because it had not received an income statement, 
payments for death pension benefits were stopped, effective 
January 1, 1997.  A subsequent letter in September 1999 told 
the appellant that she owed $4,314.00 to the VA.  In an April 
2001 letter, the appellant indicated that she had not 
received any payment from the VA since 1997.  She further 
stated that she had remarried in July 1997, which is why she 
did not submit an income statement for 1997.  In July 2003, 
the appellant provided an improved pension eligibility 
verification report concerning her income received for 1997, 
which was calculated as $7200.00.  An August 2003 letter to 
the appellant explained to the appellant that since she was 
no longer entitled to benefits as of January 1, 1997, an 
overpayment was created because she continued to receive 
benefits from that date until March 1, 1998.  The letter 
further indicated that the overpayment could not be adjusted 
based on the 1997 income statement because the appellants' 
income exceeded the limit set by law, which was $5,688.00.   

In multiple letters to the RO and at the June 2004 Board 
hearing, the appellant testified that she does not believe 
she was actually issued VA benefit checks for any period in 
1998 and that she may not have been issued checks for the 
last few months of 1997.  Although the RO did furnish an 
August 2003 written explanation as to the manner of 
calculating the overpayment, the claims file did not appear 
to include any documentation showing issuance and negotiation 
of any benefit checks.  Thus, the Board remanded this case in 
September 2004 and March 2005 so that copies of these checks 
could be obtained and associated with the claims file.  

The claims file includes copies of checks issued to the 
appellant as well as copies of the backs of these checks that 
show the appellant's signature.  Specifically, the checks are 
in the following amounts:  October 1, 1997 for $306; October 
31, 1997 for $306; December 01, 1997 for $306.00; December 
31, 1997 for $316.00; January 30, 1998 for $316.00; and 
February 27, 1998 for $316.00.  The Board recognizes that the 
claims file does not include copies of checks from January 1, 
1997 to October 1, 1997.  However, logic dictates that VA 
consistently sent checks to the appellant for death pension 
benefits from January 1, 1997 to October 1, 1997 as it would 
seem highly unlikely that checks would not be sent during 
this period, and then suddenly start being sent again in 
October 1997.  The United States Court of Appeals for 
Veterans Claims (Court) has held that in the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the government's administrative processes.  Jones v. West, 12 
Vet.App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet.App. 62, 
64-65 (1992).  The Court has also specifically held that a 
statement by a claimant, standing alone, is not sufficient to 
rebut the presumption of regularity in VA operations.  Id.  
Thus, the Board finds that the appellant received and 
negotiated payment for death pension benefits from January 1, 
1997 to March 1, 1998, the period in question.  

In sum, the record shows that the appellant's income for 1997 
exceeded the limit for VA death pension benefits.  Further, 
the appellant remarried in July 1997 so she was no longer 
eligible for death pension benefits as a surviving spouse.  
38 C.F.R. § 3.50.  Moreover, copies of checks during the 
applicable time period clearly show that payment was issued 
to and negotiated by the appellant.  Therefore, the Board 
finds that a preponderance of the evidence supports the 
conclusion that the overpayment in the amount of $4,314.00 is 
valid.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


